                                                                                                                                          FILED
GAS 245D          (Rev. 09/11)Judgment in a Criminal Case for Revocations
                                                                                                                                U.S.CISTRiCTCr.U:
                                                                                                                                     At         A,, ;



                                         United States District Court                                                          2on jul so pm s-- so
                                                              Southern District of Georgia
                                                                     Augusta Division                                          CLERK-^--;
                                                                                                            50. l'!^
              UNITED STATES OF AMERICA                                             JUDGMENT IN A CRIMINAL CASE
                                  V.                                               (For Revocation of Probation or Supervised Release)
                           Nathan Jones
                                                                                   Case Number:               1:06CR00108-1

                                                                                   USM Number:                12864-021

                                                                                   Peter Johnson
                                                                                   Defendant's Attorney
THE DEFENDANT:

^ admitted guilt to violation of mandatory and special conditions of the term of supervision.
□ was found in violation of conditions(s)                                                          after denial of guilt.

The defendant is adjudicated guilty of these offenses:

    Violation Number              Nature of Violation                                                                       Violation Ended


              I                   The defendant failed to refrain from unlawful use of a controlled substance               April 25,2019
                                  (mandatory condition).



           The defendant is sentenced as provided in pages 3 through 7 Judgment. The sentence is imposed pursuant to the Sentencing
Reform Act of 1984.

□ The defendant has not violated condition(s)                                                    and is discharged as to such violation(s) condition.

          It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay
restitution, the defendant must notify the Court and United States Attorney of material changes in economic circumstances.

                                                                            July 26. 2019
Last Four Digits of Defendant's Soc. Sec: 6637                              Date of Impositiafyof Judgment



Defendant's Year of Birth: 1962
                                                                            Signature of Judge


City and State of Defendant's Residence:

Atlanta. Georgia
                                                                            Dudley H. Bowen, Jr.
                                                                            United Stat^' District
                                                                            Name


                                                                                                                                  30 ^0/f
 GAS 245D       (Rev. 09/11)Judgment in a Criminal Case for Revocations


                                                                                     Judgment— Page 2 of7
 DEFENDANT:            Nathan Jones
 CASE NUMBER:          1:06CR00108-1




                                                 ADDITIONAL VIOLATIONS

                                                                                      Violation
Violation Number            Nature of Violation                                       Concluded

        2                   The defendant failed to refrain from unlawful use of a    May 20, 2019
                            controlled substance(mandatory condition).

                            The defendant failed to refrain from unlawful use of a    May 30,2019
                            controlled substance(mandatory condition).

                            The defendant failed to pay a financial obligation as     June 10,2019
                            directed by the Court(mandatory condition).

                            The defendant failed to participate in a program of       May 13,2019
                            testing for drug and alcohol abuse as directed
                            (special condition).
GAS 245D              (Rev. 09/11) Judgment in a Criminal Case for Revocations


                                                                                                                     Judgment— Page 3of7
DEFENDANT:                   Nathan Jones
CASE NUMBER:                 1:06CR00108-1



                                                                   IMPRISONMENT

          The defendant is hereby committed to the custody ofthe United States Bureau of Prisons to be imprisoned for a
total term of:          12 months.




     Kl    The Court makes the following recommendations to the Bureau of Prisons:
           Placement at a Bureau of Prisons facility near Boston, Massachusetts, is strongly recommended. Following the service of his
           custodial sentence, ifthe defendant is eligible for early release to a Residential Reentry Center, it is further recommended that the
            defendant be sent to a facility near Boston, Massachusetts.


     S     The defendant is remanded to the custody ofthe United States Marshal.

     □      The defendant shall surrender to the United States Marshal for this district:

          □      at                                  □          a.m.     □       p.m. on
          □      as notified by the United States Marshal.

     □      The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
          □      before 2 p.m. on
          □      as notified by the United States Marshal.
          □      as notified by the Probation or Pretrial Services Office.


                                                                           RETURN

I have executed this judgment as follows:




          Defendant delivered on                                                               to

at                                                        , with a certified copy of this judgment.


                                                                                                         UNITED STATES MARSHAL




                                                                                   By
                                                                                                      DEPUTY UNITED STATES MARSHAL
GAS 245D          (Rev. 09/11)Judgment in a Criminal Case for Revocations


                                                                                                                     Judgment— Page 4 of7
DEFENDANT:               Nathan Jones
CASE NUMBER:             1:06CR00108-1



                                                        SUPERVISED RELEASE
Upon release from imprisonment, the defendant shall be on supervised release for a term of              12 months.
The defendant must report to the probation office in the district to which the defendant is released within 72 hours ofrelease from the custody
ofthe Bureau ofPrisons.

The defendant shall not commit another federal, state or local crime.
The defendant shall not unlawfully possess a controlled substance. The defendant shall refrain from any unlawful use of a controlled
substance. The defendant shall submit to one drug test within 15 days of release from imprisonment and at least two periodic drug tests
thereafter, as determined by the court.
Q     The above drug testing condition is suspended, based on the court's determination that the defendant poses a low risk of
      future substance abuse. (Check, ifapplicable.)
13    The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon. (Check, ifapplicable.)
13    The defendant shall cooperate in the collection ofDNA as directed by the probation officer. (Check, ifapplicable.)
      The defendant shall comply with the requirements ofthe Sex Offender Registration and Notification Act(42 U.S.C. § 16901, et
□      seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she
       resides, works, is a student, or was convicted of a qualifying offense. (Check, ifapplicable.)
□      The defendant shall participate in an approved program for domestic violence. (Check, ifapplicable.)
        If this judgment imposes a fine or restitution, it is a condition of supervised release that the defendant pay in accordance with the
Schedule of Payments sheet of this judgment.
         The defendant must comply with the standard conditions that have been adopted by this court as well as with any additional
conditions on the attached page.

                                      STANDARD CONDITIONS OF SUPERVISION
       the defendant shall not leave the judicial district without the permission of the court or probation officer;
       the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer;
       the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;
       the defendant shall support his or her dependents and meet other family responsibilities;
       the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other
       acceptable reasons;
  6    the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;
  7    the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any
       controlled substance or any paraphernalia related to any controlled substances, except as prescribed by a physician;
  8    the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;
  9    the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted of
       a felony, unless granted permission to do so by the probation officer;
 10    the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit confiscation of
       any contraband observed in plain view of the probation officer;
 11    the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement officer;
 12    the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the
       permission of the court; and
 13    as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant's criminal
       record or personal history or characteristics and shall permit the probation officer to make such notifications and to confirm the
       defendant's compliance with such notification requirement.

 14    any possession, use, or attempted use of any device to impede or evade drug testing shall be a violation of supervised release.
   GAS 245D         (Rev. 09/11)Judgment in a Criminal Case for Revocations


                                                                                                                Judgment— Page 5 of7
   DEFENDANT:              Nathan Jones
  CASE NUMBER:             1:06CR00108-1



                                           SPECIAL CONDITIONS OF SUPERVISION
       1,   The defendant shall participate in a program oftesting for drug and alcohol abuse. Further, the defendant shall not tamper with any
            testing procedure.

       2. The defendant shall provide the probation officer with access to any requested financial information. The defendant shall not incur
          new credit charges or open additional lines of credit without the approval of the probation officer unless the defendant is in
            compliance with the installment payment schedule.

       3. The defendant shall submit his person, property, house, residence, office, papers, vehicle, computers (as defined in 18 U.S.C. §
            1030(e)(1)), or other electronic communications or data storage devices or media, to a search conducted by the United States
            Probation Officer at a reasonable time and in a reasonable manner, based upon reasonable suspicion of contraband or evidence of
            a violation of a condition of release; failure to submit to a search may be grounds for revocation. The defendant shall warn any
            other occupants that the premises may be subject to searches pursuant to this condition.

       4. A curfew is imposed as a special condition ofsupervised release. The defendant shall comply with the conditions ofa curfew from
          10:00 p.m. until 6:00 a.m. for the period ofsupervision. During this time, the defendant will remain at his place ofresidence at all
          times and shall not leave except when such leave is approved in advance by the probation officer.


                                                          ACKNOWLEDGMENT

Upon finding of a violation of probation or supervised release, I understand that the court may(1)revoke supervision,(2)extend the term of
supervision, and-or(3)modify the conditions ofsupervision.

These conditions have been read to me. I fully understand the conditions and have been provided a copy ofthem.




  (Signed)
                 Defendant                                                       Date




                 U.S. Probation Officer/Designated Witness                       Date
GAS 245D          (Rev. 09/11)Judgment in a Criminal Case for Revocations


                                                                                                                     Judgment— Page 6 of7
DEFENDANT:               Nathan Jones
CASE NUMBER:             1:06CR00108-1



                                             CRIMINAL MONETARY PENALTIES

     The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                  Assessment                 Trafficking Act Assessment                  Fine                     Restitution
TOTALS            N/A                        N/A                                         Original fine is re-     Original restitution is re-
                                                                                         imposed, with credit     imposed, with credit for
                                                                                         for monies paid          monies paid

D     The determination ofrestitution is deferred until                     . An Amended Judgment in a Criminal Case(A0245C) will be entered
      after such determination.


13    The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      Ifthe defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise
     'in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be
      paid before the United States is paid.

Name of Pavee                            Total Loss*                            Restitution Ordered                     Priority or Percentage

SunTrustBank                               1,760.00                                    1,760.00                                    1
Attention: Restitution
Coordinator
Re: ICMS#2006017626
PO Box 26150
Richmond, VA 23260-6150




TOTALS                              $        1,760.00                          $        1,760.00

□      Restitution amount ordered pursuant to plea agreement $

□      The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

13     The court determined that the defendant does not have the ability to pay interest and it is ordered that:
      13   the interest requirement is waived for            |3      fine      13     restitution.

      □    the interest requirement for           □      fine      □        restitution is modified as follows:

□     The court determined that the defendant is         □ indigent □ non-indigent under the Justice for Victims of Trafficking Act of 2015.

* Findings for the total amount of losses are required under Chapters 109A, 110, 1 lOA, and 113 A of Title 18 for offenses committed on or
after September 13,1994, but before April 23,1996.
GAS 245D          (Rev. 09/11) Judgment in a Criminal Case for Revocations


                                                                                                                    Judgment— Page 7 of7
DEFENDANT;                Nathan Jones
CASE NUMBER:              1:06CR00108-1



                                                       SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment ofthe total criminal monetary penalties is due as follows:
A    □ Lump sum payment of $                                    due immediately, balance due

           □    not later than                                       ,or
           □    in accordance            □ C,      □       D     □           E, or   □     F below; or

B    1^ Payment to begin immediately (may be combined with                           DC,      □   D, or   |EI F below); or

C    □ Payment in equal                       (e.g., weekly, monthly, quarterly) installments of $                           over a period of
                    (e.g., months or years), to commence                       (e.g., 30 or 60 days) after the date of this judgment; or

D    □ Payment in equal                       (e.g., weekly, monthly, quarterly) installments of $                         over a period of
                    (e.g., months or years), to commence                       (e.g., 30 or 60 days) after release fi-om imprisonment to a
           term of supervision; or

E    □ Payment during the term of supervised release will commence within                   (e.g., 30 or 60 days) after release from
       imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

     13    Special instructions regarding the payment of criminal monetary penalties:
           While in the custody of the Bureau of Prisons, the defendant shall make payments of either quarterly installments of a
           minimum of $25 if working non-UNICOR or a minimum of 50 percent of monthly earnings if working UNICOR shall be
           made. Upon release from imprisonment and while on supervised release, the defendant shall make minimum monthly
           payments of $158.67. Payments are to be made to the Clerk, United States District Court, P. O. Box 1130, Augusta, Georgia.

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate Financial
Responsibility Program, are made to the clerk of the court.

Pursuant to 18 U.S.C. § 3572(d)(3), the defendant shall notify the Court of any material change in the defendant's economic circumstances
that might affect the defendant's ability to pay the fine.


The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

□     Joint and Several

       Defendant and Co-Defendant Names and Case Numbers (including defendant number). Total Amount, Joint and Several Amount,
       and corresponding payee, if appropriate.

□      The defendant shall pay the cost of prosecution.
□      The defendant shall pay the following court cost(s):
□      The defendant shall forfeit the defendant's interest in the following property to the United States:

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fme interest, (6) community restitution, (7) penalties, and (8) costs, including cost of prosecution and court costs.
